Harrison, J.: The appellee, the owner of two lots in the Town of Forrest City,, in the County, of St. Francis, on the '29th day of March, 1875, tendered to the collector of taxes of said county, the appellant, to pay the taxes thereon for the year 1874, the amount' of the state sinking fund tax and county bonds’ interest’tax in United States currency, and ninety dollars, the amount of other state, county, town and district school taxes in treasurer’s certificates or state scrip, issued prior to the adoptiou of the present constitution. The collector refused to receive the treasurer’s certificates for these taxes, and the appellee applied to the Circuit Court for á mandamus to compel him to receive them. In response to the petition, the collector denied that such certificates were legally receivable, either for county, municipal or district school taxes, and also alleged that he’ had been directed to receive, by an order of the County Court, nothing for county taxes but United States currency and the warrants of the county, and by an ordinance of the common council of said town, for its taxes, but such currency and its own warrants. Appellee demurred to the response. - The court sustained the demurrer, and granted the peremptory mandamus. All the questions presented in this case, except as to the effect of the order of the County Court, and the ordinance of the common council, were passed on and decided in the case of English v. Oliver, 28 Ark., 317. The court in that case, after full and thorough consideration, reversed its former decision in Wells v. Cole, 27 Ark., 603, and held the acts under which such treasurer’s certificates were issued and made receivable for taxes, not in conflict with either the State or National Constitution, and that the same are receivable' for all state, county, municipal and school taxes not especially excepted in said acts. We have, as they have been elaborately argued, again given them a careful consideration, but find no reason to disturb the decision in that case. The order of the County Court, and the ordinance of the common council inhibiting the collector from receiving the certificates, were in contravention of law and void. There was no error in the judgment of the Circuit Court in issuing the mandamus and the same is affirmed.